Citation Nr: 1514330	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  00-20 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for muscle tension headaches.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from September 1987 to September 1988.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal, in part, from an August 1999 rating decision by the RO, that denied an increase in the noncompensable evaluation then assigned for the Veteran's service-connected headache disorder.  

In March 2005, the Veteran testified during a hearing before the undersigned held in Washington, DC.  A transcript of the hearing is of record.

In September 2005 and January 2010, the Board remanded the Veteran's claim to the RO for additional development.  

A November 2011 RO rating decision granted a 30 percent rating for the Veteran's headache disability, effective from December 15, 1997, the date of receipt of her claim for increase.  38 C.F.R. § 3.400(o)(2) (2014).  

In a May 2012 decision, the Board granted an increased rating to 50 percent for the Veteran's service-connected headache disorder, effective from December 15, 1997.  In that decision, she was advised that this was the highest schedular rating available for her headache disorder.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Acting Veterans Law Judge that conducted the March 2005 Board hearing.  In order to remedy any such potential error, in a September 2013 letter, the Board notified the Veteran of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in October 2013, the Veteran requested to appear at a new hearing conducted via video conference and to have the prior decision vacated and a new one issued in its place.  

A June 2014 Board decision vacated the Board's May 2012 decision, thus reinstating the 30 percent evaluation assigned by the RO in November 2011.  

The Veteran was scheduled for a videoconference hearing in March 2015.  Prior to the hearing, in January 2015, her representative notified the Board that she wished to withdraw her hearing request and reinstate the May 2012 Board decision.  

This decision satisfies the Veteran's request.


FINDING OF FACT

The Veteran's muscle tension headaches have been manifested by frequent prostrating and prolonged attacks productive of severe economic inadaptability since VA received her claim for an increased rating in December 1997.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent for muscle tension headaches are met from December 15, 1997.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claim was received by VA prior to the enactment of VCAA, and she was not provided with appropriate notice under the aforementioned law prior to initial adjudication of the issue on appeal.  However, this is not prejudicial to the Veteran, as she was subsequently provided adequate notice, the claim was readjudicated, and supplemental statements of the case (SSOC) were promulgated, most recently in December 2011.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, based on the communications from the Veteran and her representative over the course of this appeal, she clearly has actual knowledge of the evidence she is required to submit in this case and it is reasonable to expect that she understands what is needed to prevail.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. § 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was worsened in severity would be helpful in establishing the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  Additionally, the Veteran was examined by VA during the pendency of the appeal, and testified during a hearing before the undersigned in March 2005.  

As noted above, in January 2010, the Board remanded the Veteran's case to the RO for further development, that included scheduling her for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination of her headaches October 2011.  Additional private treatment records showing, treatment through September 2011, were also obtained.  

Further, neither the Veteran nor her representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on the merits of her claim, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

Laws and Regulations

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2014).  

In this case, the Veteran was assigned a 30 percent rating for her muscle tension headaches by the RO in November 2011, effective from December 15, 1997, the date of receipt of claim for increase.  38 C.F.R. § 3.400(o)(2).  

The Veteran's service-connected headache disorder is rated under Diagnostic Code (DC) 8100, that provides, in pertinent part, for a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is assigned with characteristic prostrating attacks occurring on average of once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.  

Analysis

In this case, the Veteran's complaints concerning her headaches have been essentially the same during the course of this appeal and are manifested by chronic and prolonged prostrating headaches.  When examined by VA in April 1999, the Veteran reported that she had headaches at least two to three times a week and that they lasted for several hours.  When examined by VA in March 2006 and February 2007, the Veteran described two types of headaches; minor headaches that occur daily and last from a half hour to several hours, and more severe, migraine type headaches that occur about four to five times a week and necessitate lying down in a dark room for several hours.  The VA examiner in March 2006, indicated that the Veteran had daily muscle contraction headaches and migraine headaches, and opined that it was more likely than not that her mixed type headaches were related to the headaches she had in service.  

When examined by VA in October 2011, the Veteran described tension headaches with throbbing pain on both sides of her head and loss of appetite, two to four times a week.  She said that most of her headaches were prostrating and that they usually lasted for less than a day.  The examiner indicated that the Veteran's prostrating headaches occurred more than once a month and that they impacted on her ability to work.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Giving the Veteran the benefit of the doubt and, based on the objective medical evidence of record, the Board finds that her description of her service-connected muscle tension headache disability more closely approximates the schedular criteria for a 50 percent evaluation, from the date VA received her claim for increase.  38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8100; 38 U.S.C.A. § 5107(b).  The doctrine of reasonable doubt has been resolved in the Veteran's favor to this extent.  Gilbert v. Derwinski, 1 Vet. App. at 49.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's headache disorder are consistent with the schedular criteria, and there is no objective or competent medical or other evidence that any manifestation related to the service-connected disability is unusual or exceptional.  Inasmuch as a 50 percent evaluation is the maximum schedular rating possible for a headache disorder, and the rating criteria contemplates severe economic inadaptability, consideration of the assignment of a rating in excess of 50 percent on an extraschedular basis is not necessary.  Thun v. Peake, 22 Vet. App. at 111; see also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in this case, the Veteran is in receipt of a 100 percent disability rating for posttraumatic stress disorder (PTSD), with a combined 100 percent schedular rating for her service-connected disabilities, effective since November 1992.  

While no additional disability compensation can be paid when a total schedular disability rating is in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation.  See e.g., Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Thus, any further consideration of the Veteran's claim under Rice is rendered moot at this time.  

ORDER

A 50 percent rating for muscle tension headaches is granted from December 15, 1997, subject to VA laws and regulations concerning the payment of monetary benefits.  

____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


